


Exhibit 10.2




Staples, Inc.
Employer ID:
500 Staples Drive
Framingham, MA 01702




ACCOUNT ID:    «AccountID»
LOCATION:    «ExtraField2»
«FirstName» «MiddleName» «LastName»
«Address1»    
«Address2»
«Address3»
«City», «State» «Zip»
«Country»


In consideration of services rendered to Staples, Inc., you have been awarded
restricted shares of Staples' Common Stock under Staples, Inc.'s 2014 Stock
Incentive Plan, as follows:


Award No.:    «GrantNumber»
Stock Incentive Plan:    2014RS
Date of Grant:    «GrantDate»
Total Number of Shares:    «SharesGranted»
Fair Market Value per Share:    $«Price»
Total Value of Shares Granted:    $«TotalPrice»


Vesting Date
Number of Shares
Vesting on Vesting Date


July 1, 20XX
July 1, 20XX
July 1, 20XX


1/3rd
1/3rd
1/3rd

By your acceptance of this Restricted Stock Unit Award, you acknowledge that
this award is granted under and governed by the terms and conditions of
Staples’s 2014 Stock Incentive Plan (as further amended or restated from time to
time) and by the terms and conditions the Restricted Stock Unit Award Agreement
as attached.


You understand and agree that this Restricted Stock Unit Award is being granted
to you contingent on and in exchange for, among other things, your agreement to
be bound by, or reaffirmation of your obligations under, Staples' Non-Compete
and Non-Solicitation Agreement or Proprietary Information Protection Agreement.


Staples, Inc.
 








Ronald L. Sargent
Chairman and Chief Executive Officer
 



Attachment: Staples, Inc. Restricted Stock Award Agreement




--------------------------------------------------------------------------------




STAPLES, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT


1.
Award. In consideration of services rendered, Staples, Inc., a Delaware
corporation (“Staples"), hereby awards to the Associate named in the
accompanying Notice of Award (the “Notice”), pursuant to Staples’ 2014 Stock
Incentive Plan (the "Plan"), the Total Number of Units stated in the Notice (the
"Units"). Each Unit represents the right to receive one share of Common Stock of
Staples (each, a “Share” and collectively, the “Shares”) subject to the terms
and conditions of this Restricted Stock Unit Award Agreement and the Plan.
Except where the context otherwise requires, the term "Staples" shall include
any parent and all present and future subsidiaries of Staples as defined in
Sections 424(e) and 424(f) of the Internal Revenue Code of 1986, as amended or
replaced from time to time (the "Code").



2.Transferability. Until the Units have vested as described below, the Units may
not be sold, assigned, transferred, pledged, hypothecated or otherwise disposed
of (whether by operation of law or otherwise) nor shall any Units or Shares be
subject to execution, attachment or similar process, except that the Units may
be transferred by will or the laws of descent and distribution. All transferees
of the Units or Shares must agree to be governed by all of the terms and
conditions of this Agreement. Upon any sale, transfer, assignment, pledge,
hypothecation or other disposition, or any attempt to sell, assign, transfer,
pledge, hypothecate or otherwise dispose, of the Units or Shares received upon
the settlement of a Unit contrary to the provisions hereof, or upon the levy of
any execution, attachment or similar process upon the Units or Shares or such
rights, any Units or Shares shall, at the election of Staples, be deemed
repurchased by Staples at a repurchase price of zero and all rights with respect
to the Units and Shares shall be forfeited to Staples. In addition, Staples may
seek any other legal or equitable remedies available to it, including rights of
specific performance. Staples may refuse to recognize as a shareholder of
Staples any purported transferee of or holder of any rights with respect to the
Units and any Shares received upon settlement of a Unit and may retain and/or
recover all dividends, dividend equivalents and other distributions payable or
paid with respect to such Units and Shares.


3.Vesting of Units. Except as otherwise provided in this Agreement, the transfer
restrictions on the Units shall lapse, and the Units shall be considered to
“vest”, on the Vesting Date set forth in the Notice.     


4.Vesting Date.


(a)Continuous Relationship with Staples Required. Except as otherwise provided
in this Section 4, the Units shall not vest unless the Associate is, and has
been at all times since the Date of Award set forth in the Notice, an employee
of, or a consultant to, Staples (an "Eligible Associate"). In addition, the
Units shall not vest during any period that the Associate is suspended for an
offense which could lead to a termination by Staples for “cause” (as defined
below).


(b)Termination of Relationship with Staples. If the Associate ceases to be an
Eligible Associate for any reason prior to the Vesting Date, then, except as
provided in paragraph (c) below or in Section 10, all right, title and interest
in and to the Units and the Shares that would be received upon settlement of the
Units shall be forfeited on the date such Associate ceases to be an Eligible
Associate. If the Associate is an employee on an approved leave of absence, then
the Units and the related Shares shall not be forfeited as a result of such
leave of absence unless and until the Associate's employment relationship is
ultimately terminated.


(c)Vesting Upon Death or Disability or Retirement Qualification. If the
Associate (i) dies; (ii) becomes disabled (within the meaning of Section 409A of
the Code) (a “Disability”); or (iii) retires following the satisfaction of the
conditions of the Retirement Age Qualification Date (defined below) (a
“Retirement”), in each case prior to the Vesting Date while he or she is an
Eligible Associate, then the Units shall vest in full and the Shares to be
received upon settlement of the Units shall be issued at the time set forth in
Section 5 below. For purposes of this Section 4(c), the “Retirement Age
Qualification Date” shall mean the first Quarterly Measurement Date (defined
below) to occur on or after both (A) the Date of Award and (B) the date that the
Associate has attained age 65. For purposes of this Section 4(c), the “Quarterly
Measurement Date” means the sixth Thursday following the end of each fiscal
quarter.


(d)Repurchase/Forfeiture. Upon repurchase/forfeiture of the Units for any reason
hereunder, the Associate shall cease to have any rights or privileges with
respect to the Units repurchased/forfeited and the Shares that would be received
upon settlement of the Units, and such Units and the related Shares shall again
be available for subsequent grants or awards under the Plan.






--------------------------------------------------------------------------------




5.Settlement of Units. Subject to Section 13, settlement of the vested portion
of the Total Number of Units shall be made in a single lump sum payment on the
first business day following the earliest to occur of the Regular Payment Date,
the death of the Associate, the Disability of the Associate, the Retirement of
the Associate, or the termination of the Associate in the circumstances set
forth in Section 10 hereof following the consummation of a Change in Control.
Staples shall settle any vested Units through issuance of Shares by registering
the Shares in book entry form with Staples’ transfer agent in the name of the
Associate. No certificates representing all or a part of the Shares shall be
issued until settlement.


6.No Special Employment or Similar Rights. Nothing contained in the Plan or this
Agreement shall be construed or deemed by any person under any circumstances to
bind Staples to continue the employment or other relationship of the Associate
with Staples for the period prior to or after vesting.


7.Rights as a Shareholder. Except as otherwise provided herein, the Associate
(a) shall not have the right to vote any Shares nor act in respect of any Shares
at any meeting of shareholders prior to being issued Shares in connection with
the settlement of the Units, and (b) shall not have any right to receive cash
dividends with respect to the Units or Shares prior to being issued Shares in
connection with the settlement of the Units.


8.Adjustment Provisions.


(a)General. In the event of any recapitalization, reclassification of shares,
combination of shares, stock dividend, stock split, reverse stock split,
spin-off or other similar change in capitalization or event or any distribution
to holders of Common Stock other than an ordinary cash dividend, the Associate
shall, with respect to the Units and Shares, be entitled to the rights and
benefits, and be subject to the limitations, set forth in Section 10 of the
Plan.


(b)Board Authority to Make Adjustments. Any adjustments under this Section 8
will be made by the Board of Directors, whose determination as to what
adjustments, if any, will be made and the extent thereof will be final, binding
and conclusive. No fractional shares will be issued with respect to Units or
Shares on account of any such adjustments.


9.Mergers, Consolidations, Distributions, Liquidations, Etc. In the event of a
merger or consolidation or any share exchange transaction in which outstanding
shares of Common Stock are exchanged for securities, cash or other property of
any other corporation or business entity, or in the event of a liquidation of
Staples, the Associate shall, with respect to this Agreement, be entitled to the
rights and benefits, and be subject to the limitations, set forth in Section 10
of the Plan.


10.Vesting Following a Change in Control.


(a)Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:
(i)A "Change in Control" shall be deemed to have occurred if (A) any "person",
as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934 (the "Exchange Act") (other than Staples, any trustee or other fiduciary
holding securities under an employee benefit plan of Staples, or any corporation
owned directly or indirectly by the stockholders of Staples in substantially the
same proportion as their ownership of stock of Staples), is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Staples representing 30% or more of the combined
voting power of Staples’ then outstanding securities (other than pursuant to a
merger or consolidation described in clause (1) or (2) of subsection (C) below);
(B) individuals who, as of the date hereof, constitute the Board of Directors of
Staples (as of the date hereof, the "Incumbent Board") cease for any reason to
constitute at least a majority of the Board of Directors, provided that any
person becoming a director subsequent to the date hereof whose election, or
nomination for election by Staples’ stockholders, was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board (other
than an election or nomination of an individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the directors of Staples, as such terms are used in Rule
14a-11 of Regulation 14A under the Exchange Act) shall be, for purposes of this
Agreement, considered as though such person were a member of the Incumbent
Board; (C) the stockholders of Staples approve a merger or consolidation of
Staples with any other corporation, and such merger or consolidation is
consummated, other than (1) a merger or consolidation which would result in the
voting securities of Staples outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 75% of the combined voting power
of the voting securities of Staples or such surviving entity outstanding
immediately after such merger or consolidation, or (2) a merger or consolidation
effected to implement a recapitalization of Staples (or similar transaction) in
which no "person" (as defined above) acquires more than 30% of the combined
voting power of Staples’ then outstanding




--------------------------------------------------------------------------------




securities; or (D) the stockholders of Staples approve an agreement for the sale
or disposition by Staples of all or substantially all of Staples’ assets, and
such sale or disposition is consummated; provided, however, that such Change in
Control also qualifies as a “change in control event” within the meaning of
Treasury Regulation Section 1.409A-3(i)(5)(i),.
(ii)"Surviving Corporation" shall mean (x) in the case of a Change in Control
pursuant to clause (A) or clause (B) of Section 10(a)(i), Staples; (y) in the
case of a Change in Control pursuant to clause (C) of Section 10(a)(i), the
surviving or resulting corporation in such merger or consolidation; and (z) in
the case of a Change in Control pursuant to Clause (D) of Section 10(a)(i), the
entity acquiring the majority of the assets being sold or disposed of by
Staples.


(iii)“Cause,” as determined by Staples or the Surviving Corporation (which
determination shall be conclusive), shall mean:


(A)Willful failure by the Associate to substantially perform his or her duties
with Staples (other than any failure resulting from incapacity due to physical
or mental illness); provided, however, that Staples has given the Associate a
written demand for substantial performance, which specifically identifies the
areas in which the Associate’s performance is substandard, and the Associate has
not cured such failure within 30 days after delivery of the demand. No act or
failure to act on the Associate’s part will be deemed “willful” unless the
Associate acted or failed to act without a good faith or reasonable belief that
his or her conduct was in Staples’ best interest; or


(B)Breach by the Associate of any provision of any employment, consulting,
advisory, proprietary information, non-disclosure, non-competition,
non-solicitation or other similar agreement between the Associate and Staples,
including, without limitation, the Proprietary and Confidential Information
Agreement and/or the Non-Compete and Non-Solicitation Agreement; or


(C)Violation by the Associate of the Code of Ethics; or


(D)The Associate’s engagement in intentional deceitful act(s) that results in
(1) an improper personal benefit, or (2) injury to Staples; or


(E)The Associate’s engagement in fraud or willful misconduct (not acting in good
faith or with reasonable belief that conduct was in the best interests of
Staples) that significantly contributes to Staples preparing a material
financial restatement, other than a restatement of financial statements that
became materially inaccurate because of revisions to generally accepted
accounting principles; or


(F)Failure by the Associate to devote his or her full working time to the
affairs of Staples except as may be authorized in writing by Staples’ CEO or
other authorized Staples official; or


(G)The Associate’s engagement in business other than the business of Staples
except as may be authorized in writing by Staples’ CEO or other authorized
Staples official; or


(H)The Associate’s engagement in misconduct, which is demonstrably and
materially injurious to Staples.
For purposes of the definition of Cause contained in this Section 10(a) and for
purposes of Section 12 regarding forfeiture and recovery for Misconduct, any
reference therein to Staples (other than with respect to defining the Board of
Directors) shall also include any entity that Staples directly or indirectly
controls.
(b)    Effect of Change in Control. If (i) a Change in Control of Staples occurs
after the date of this Agreement and (ii) within one year following the closing
of the Change in Control, the employment of the Associate is terminated by the
Company without Cause or the Associate terminates employment with the Company
for Good Reason (as defined below), then the Units shall vest in full and the
Shares to be received upon settlement shall be issued. Any Shares issued
pursuant to this Section 7 shall be issued (A) within 10 days following the date
of termination of employment of the Recipient, provided that the Change in
Control qualifies as a “change in control event” within the meaning of Treasury
Regulation Section 1.409A-3(i)(5)(i) or (b) on the original distribution date
specified in the Notice if the Change in Control does not so qualify.
For purposes of this Agreement, “Good Reason” shall mean (i) a material
diminution in the duties, authority and responsibilities of the Associate, (ii)
a material reduction in the Recipient’s base compensation or (iii) the
relocation of the Associate’s principal place of employment by more than an
additional 50 miles from his or her primary residence




--------------------------------------------------------------------------------




as of the closing of the Change in Control. In order to terminated on account of
Good Reason, (i) the Associate must provide notice to the Company within 60 days
of the event triggering Good Reason, (ii) the Company must have 30 days
following the receipt of such notice to cure such event and (iii) the Associate
must actually terminate employment with the Company within six months following
the date of the notice.
11.Withholding Taxes. Staples’ obligation to issue Shares upon settlement of the
Units shall be subject to the Associate's satisfaction of all applicable
federal, state and local income and employment tax withholding requirements.
Staples may deduct any such tax obligations from any payment of any kind
otherwise due to the Associate, including salary and bonus payments, and may
withhold or sell a sufficient number of Shares on behalf of the Associate to
satisfy such tax obligations.


12.Forfeiture and Recovery for Misconduct.


(a)Right of Recovery.


Notwithstanding any other provision of the Plan, the Notice or this Agreement to
the contrary, if the Board of Directors of Staples (or its authorized designee,
the “Board”) determines during the Recovery Period (as defined in Section 12(a)
below) that an Associate has engaged in any of the conduct set forth in clauses
(B) through (E) of Section 10(a)(iii) (which determination shall be conclusive,
“Misconduct”), the Board, subject to the limitations set forth in this Section
12, may in its sole discretion (1) terminate such Associate’s participation in
the Plan, and/or (2) treat any outstanding unvested Units granted under the
Plan, and all right, title and interest in and to any Shares that would be
received upon settlement of such Units, as forfeited, and/or (3) demand that the
Associate pay in cash or transfer in Shares the amount described in Section
12(b); provided, however, that in the event the Board determines during the
Recovery Period that the Associate engaged in Misconduct as described in clause
(E) of Section 10(a)(iii) (“Restatement Misconduct”), the Board shall in all
circumstances, in addition to any other recovery action taken, require
forfeiture and demand repayment pursuant hereto.
“Recovery Period” means (1) if the Misconduct relates to Restatement Misconduct,
or the Misconduct consists of acts or omissions relating to Staples’ financial
matters that in the discretion of the Board are reasonably unlikely to be
discovered prior to the end of the fiscal year in which the Misconduct occurred
and the completion of the outside audit of Staples’ annual financial statements,
the period during which the Associate is employed by Staples and the period
ending 18 months after the Associate’s last day of employment; (2) if the
Misconduct relates to the breach of any agreement between the Associate and
Staples, the term of the agreement and the period ending six months following
the expiration of the agreement, and (3) in all other cases, the period during
which the Associate is employed by Staples and the period ending six months
after the Associate’s last day of employment. If during the Recovery Period the
Board gives written notice to the Associate of potential Misconduct, the
Recovery Period shall be extended for such reasonable time as the Board may
specify is appropriate for it to make a final determination of Misconduct and
seek enforcement of any of its remedies described above. Staples’ rights
pursuant to this Section 12 shall terminate on the effective date of a Change in
Control and no Recovery Period shall extend beyond that date except with respect
to any Associate for which the Board prior to such Change in Control gave
written notice to such Associate of potential Misconduct.
For purposes of administratively enforcing its rights under this Section 12,
during any period for which potential Misconduct has been identified by Staples,
the Board may (1) suspend such Associate’s participation in the Plan, or with
respect to any award under the Plan, or (2) temporarily withhold, in whole or in
part, the vesting of any award or the transfer of any Units or Shares relating
to any award made under the Plan.
(b)Amount of Recovery.
With respect to Misconduct described in Section 10(a)(iii)(B) (breach of
agreement) and Section 10(a)(iii)(C) (violation of Code of Ethics), and in
addition to its right to effect a termination of participation and a forfeiture
of outstanding unvested Units under the Plan and all right, title and interest
in and to any Shares that would be received upon settlement of such Units, at
the Board’s discretion, vested Units and any Shares received (or to be received)
upon settlement of vested Units shall be deemed repurchased by Staples at a
repurchase price of zero and ownership of all right, title and interest in and
to the Units and any related Shares shall be forfeited and revert to Staples as
of the date of such termination; or, if the Associate at such time no longer
owns such Units or Shares, Staples shall be entitled to recover from the
Associate the gross profit earned by the Associate upon the disposition (whether
by sale, gift, donation or otherwise) of such Units and/or Shares.




--------------------------------------------------------------------------------




With respect to Misconduct described in Section 10(a)(iii)(D) (intentional
deceitful acts), and in addition to its right to effect a termination of
participation and a forfeiture of outstanding unvested Units and related Shares
under the Plan, the Board may recover from the Associate the amount (in cash or
Shares) determined by the Board in its sole discretion to represent the
financial impact of the Misconduct upon Staples; provided, however, that such
recovery amount shall be reduced by the grant date fair market value of any
forfeited unvested Units and any amounts recovered from the Associate under
Staples’ cash bonus plans and other short term or long term incentive plans as a
result of such Misconduct.
With respect to Restatement Misconduct, and in addition to its right to effect a
termination of participation and a forfeiture of outstanding unvested Units and
related Shares under the Plan, vested Units and any Shares received (or to be
received) upon settlement of vested Units granted under the Plan to or for the
benefit of the Associate during the twenty-four (24) month period following the
first public issuance of the financial statements that are the subject of an
accounting restatement shall be deemed repurchased by Staples at a repurchase
price of zero and ownership of all right, title and interest in and to such
Units and any related Shares shall be forfeited and revert to Staples as of the
date of such termination; or, if the Associate at such time no longer owns such
Units or Shares, Staples shall be entitled to recover from the Associate the
gross profit earned by the Associate upon the disposition (whether by sale,
gift, donation or otherwise) of such Units and/or Shares and (2) the gross
profit earned by the Associate upon the disposition (whether by sale, gift,
donation or otherwise) of any securities of Staples during such twenty-four (24)
month period.
The term “recover” or “recovered” shall include, but shall not be limited to,
any right of set-off, reduction, recoupment, off-set, forfeiture, or other
attempt by Staples to withhold or claim payment of an award or any proceeds
thereof (including any proceeds from the sale or other disposition of Units or
Shares). For purposes of any recovery of Units or Shares, Staples may treat any
Units and Shares as fungible and shall not be required to identify, trace, or
recover specific Units or Shares. Staples’ right of forfeiture and recovery of
awards shall not limit any other right or remedy available to Staples for an
Associate’s Misconduct, whether in law or equity, including but not limited to
injunctive relief, terminating the Associate’s employment with Staples, or
taking other legal action against the Associate.
The amount that may be recovered under this Section 12 shall be determined on a
gross basis without reduction for taxes paid or payable by an Associate.
13.
Compliance with Section 409A of the Code.



(a)If and to the extent (i) any portion of any payment to the Associate pursuant
to this Agreement in connection with his or her employment termination
constitutes “nonqualified deferred compensation” within the meaning of Section
409A of the Code and (ii) the Associate is a specified employee as defined in
Section 409A(a)(2)(B)(i) of the Code, in each case as determined by Staples in
accordance with its procedures, by which determination the Associate (through
accepting the Units) agrees that he or she is bound, such portion of the payment
shall not be paid before the earlier of (i) the Associate’s death or (ii) the
day that is six months plus one day after the date of “separation from service”
(as determined under Section 409A of the Code) (such date, the “New Payment
Date”), except as Section 409A of the Code may then permit. The aggregate amount
of any payments that otherwise would have been paid to the Associate during the
period between the date of separation from service and the New Payment Date
shall be paid to the Associate in a lump sum on such New Payment Date, and any
remaining payments will be paid on their original schedule.


(b)This Agreement is intended to comply with the requirements of Section 409A of
the Code and shall be construed consistently therewith. In any event, Staples
makes no representation or warranty and shall have no liability to the Associate
or any other person if any provisions of or payments, compensation or other
benefits under the Plan or this Agreement are determined to constitute
nonqualified deferred compensation subject to Section 409A of the Code but do
not satisfy the conditions of that section.


14.Miscellaneous.


(a)Except as provided herein, this Agreement may not be amended or otherwise
modified unless evidenced in writing and signed by Staples and the Associate
unless the Board of Directors determines that the amendment or modification,
taking into account any related action, would not materially and adversely
affect the Associate.






--------------------------------------------------------------------------------




(b)All notices under this Agreement shall be mailed or delivered by hand to
Staples at its main office, Attn: Secretary, and to the Associate to his or her
last known address on the employment records of Staples or at such other address
as may be designated in writing by either of the parties to one another.


(c)This Agreement shall be governed by and construed in accordance with the laws
of the State of Delaware.




